Citation Nr: 9919403	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945 and from November 1947 to August 1971.  He died on April 
[redacted] 1998; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on April [redacted] 1998, almost 30 years after 
service.  The death certificate identifies the immediate 
cause of death as cardiopulmonary arrest that was due to or 
as a consequence of coronary artery disease.

2.  At the time of the veteran's death, he was service 
connected for a bilateral hearing loss and hemorrhoids, both 
of which had noncompensable disability ratings.  He had no 
other adjudicated service-connected disorders.

3.  The competent medical evidence shows that the veteran's 
death was caused by coronary artery disease.  There is no 
competent medical evidence that the veteran had coronary 
artery disease during either period of active service, that 
coronary artery disease was compensably manifested within one 
year after either period of active service, or that coronary 
artery disease was otherwise related to active service.

4.  There is no competent medical evidence that tends to show 
that the veteran's service-connected hearing loss or 
hemorrhoids caused or contributed to his death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran underwent 
several examinations during his first period of active 
service, including a May 1945 separation examination, and 
that on those examinations the heart was normal as were all 
chest x-rays.  Also, on a March 1946 physical examination, 
the veteran's heart was normal.  

On a October 1947 entrance examination, the heart and great 
vessels were normal.  From May 1948 to December 1956, the 
veteran underwent numerous examinations, including annual 
examinations from 1951 to 1956.  On those examinations, the 
heart and chest x-rays were normal.  

Starting in May 1957, the veteran generally underwent 
electrocardiograms (EKG) along with his physical examinations 
that were often designated as annual flight examinations.  On 
the May 1957 and May 1958 physical examinations, the 
veteran's heart was normal as were chest x-rays and EKGs.  On 
the October 1959 annual examination, the heart and chest x-
rays were normal.  On the April 1960 physical examination, 
the heart was normal as was a chest x-ray.  The EKG revealed 
sinus bradycardia and left axis deviation, and was otherwise 
normal.  On the June 1961 physical examination, the heart was 
normal.  A chest x-ray also was normal.  An EKG was 
interpreted as revealing a left axis deviation, but was noted 
to be normal on the Standard Form 88. 

When the veteran was examined in May 1962 physical 
examination revealed a normal heart.  A chest x-ray and EKG 
were normal.  On a May 1963 physical examination, the heart 
was normal.  When he was examined in May 1964, his heart was 
normal as were chest x-rays and an EKG. On the May 1965 
physical examination, the heart, chest x-rays, and EKG were 
normal, but the attached EKG record indicates that there was 
sinus bradycardia and a tendency toward left axis deviation, 
unchanged since the last EKG.  On the June 1966 physical 
examination, the veteran reported that he had had pressure in 
the chest and substernal area five days earlier after a 
Mexican dinner and that the pain went away the next day.  
Physical examination revealed a normal heart and a chest x-
ray was normal.  The EKG report indicates that there was no 
significant change since the last tracing and that the 
tracing was probably normal.  On the May 1967 physical 
examination, the heart and chest x-rays were normal.  The EKG 
revealed that there were no significant changes since the 
last tracing and that the electrical activity of the heart 
was within normal limits.  On the May 1968 physical 
examination, the veteran's heart was normal.  A chest x-ray 
and EKG also were normal.  On the May 1969 physical 
examination, the heart and chest x-rays were normal.  It was 
noted on the EKG that "[h]orizontal axis PWNL."  On the June 
1970 physical examination, the heart, chest x-rays, and EKG 
were normal.  

On the February 1971 separation examination, the veteran 
reported that he had had night sweats and chest pain.  It was 
noted that the veteran had had infrequent night sweats and 
that his last episode was a year ago and was attributed to 
situational stress.  It was also noted that the veteran had 
had infrequent substernal distress for five years and that it 
was related to his diet and was relieved by exercise.  The 
heart, chest x-rays, and EKG were normal.  The attached EKG 
record was interpreted as revealing regular sinus rhythm and 
was within normal limits. 

The veteran was given a May 1971 annual examination.  
Physical examination revealed that his heart was normal.  An 
EKG showed a left axis deviation, but was otherwise normal.  
A chest x-ray was normal.  In a May 1971 recommendation for 
flying duty, the veteran was noted to be physically qualified 
for flying duty.

In an October 1971 rating decision, service connection was 
granted for bilateral hearing loss and hemorrhoids.

According to an October 1981 statement by a VA doctor, the 
veteran had had an anterior myocardial infarction in July 
1981 and his current condition precluded employment.  In June 
1983, it was noted that the veteran's congestive heart 
failure was stable.

In a November 1983 statement, the appellant indicated that 
she was a registered nurse.  She intimated that the chest 
pain and night sweats, which were noted on the veteran's 
separation examination, were indicative of heart damage.  She 
specifically opined that the veteran had heart damage in 
service and that it led to his heart attack in 1981.

In December 1983 and March 1984, it was again noted that the 
veteran's congestive heart failure was stable.

The veteran died on April [redacted] 1998.  An autopsy was not 
performed.  The death certificate identifies the immediate 
cause of death as cardiopulmonary arrest that was due to or 
as a consequence of coronary artery disease.

In her October 1998 notice of disagreement, the appellant 
reported that the veteran's last two assignments during 
active service were very demanding and stressful and that 
those assignments contributed to a weak heart function.  

In her December 1998 VA Form 9, the appellant indicated that 
the veteran had two EKGs at the time of his retirement 
because the first EKG had been a very suspicious reading.

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime or after December 31, 1946, and if 
heart/coronary artery disease is manifested to a compensable 
degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Specifically, the Court has held that an opinion by a 
registered nurse on the etiology of a veteran's disorder is 
not probative evidence for purposes of Grottveit if there is 
no indication that (1) the nurse participated in the 
veteran's treatment and (2) the nurse has any special 
knowledge regarding the field of medicine that pertains to 
the veteran's disorder.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).

Initially, the Board notes that the veteran had long, 
meritorious service and was the recipient of numerous 
decorations, including the Distinguished Flying Cross.  

In this case, about four EKGs during service, including the 
May 1971 EKG, revealed a left axis deviation and two EKGs 
during service revealed sinus bradycardia.  Nonetheless, 
those EKGs were not interpreted as abnormal and there was no 
finding or diagnosis of heart disease in service.  With 
regard to the appellant's contention that the first EKG in 
1971 had suspicious findings, the Board notes that the 
February 1971 EKG revealed a regular sinus rhythm and that it 
was within normal limits.  The May 1971 EKG appears to have 
been taken as part of the veteran's annual examination and 
there is no evidence that the May 1971 testing was in 
response to an abnormal finding on the February 1971 
examination.  In any event, in May 1971 the veteran was found 
to be physically qualified for flying duty.  In sum, the 
service medical records do not reflect any diagnoses of heart 
disease.  In fact, the earliest medical evidence of heart 
disease was about 10 years after service.  




The Board has reviewed the appellant's opinion as to a 
relationship between the veteran's heart disease and service, 
including that the veteran had heart damage in service and 
that his last two assignments contributed to his heart attack 
in 1981.  Although she has identified herself as a registered 
nurse, there is no indication that she has any special 
knowledge regarding cardiology or that she was involved in 
the veteran's treatment.  Therefore, her contentions 
regarding the veteran's heart disease and service are not 
competent medical evidence for purposes of well grounding 
this claim.  The appellant has not presented any competent 
medical evidence that links the veteran's cardiovascular 
disease to active service.  Moreover, there is no competent 
evidence that the veteran's service-connected bilateral 
hearing loss or hemorrhoids played any role in his death.

In short, there is no competent evidence to establish a 
relationship between the cause of the veteran's death and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Therefore, the claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
If the appellant were to submit the opinion of a physician 
experienced in reading EKGs, linking the veteran's EKG 
findings in service to his post-service heart disease, the 
claim would be well grounded.   

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. at 344, wherein the Court found 
that there was a duty to further assist in the development of 
evidence only when the veteran has reported the existence of 
evidence which could serve to cause his claim to be well- 
grounded.  The facts and circumstances of this case are such 
that no further action is found to be warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


